            Case 2:18-cv-04641-MMB Document 18 Filed 08/02/21 Page 1 of 1




                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 JENNIFER DIXON                                                    CIVIL ACTION

           v.                                                      NO. 18-4641

 ABILITY RECOVERY SERVICES, LLC


                 ORDER RE DISCOVERY IN AID OF JUDGMENT EXECUTION

          AND NOW, this 2nd day of August, 2021, after careful consideration of Plaintiff Jennifer

Dixon’s Motion for Discovery in Aid of Judgment Execution (ECF 16), it is hereby ORDERED

that Michael Confitti, President of Defendant Ability Recovery Services, or such other officer or

director of Defendant with knowledge nominated by Defendant, answer the Information Subpoena

and written questions attached to Plaintiff’s Motion as Exhibit A, and produce the requested

documents. Plaintiff may notice a deposition within fourteen (14) days of receipt of Defendant’s

written answer. A copy of this Order shall be served upon Defendant by regular and certified

mail within five (5) days of the entry hereof



                                                                      BY THE COURT:


                                                                      /s/ MICHAEL M. BAYLSON
                                                                      _______________________________
                                                                      MICHAEL M. BAYLSON, U.S.D.J.

O:\CIVIL 18\18-4641 Dixon v Ability Recovery\18cv4641 Order Re Discovery Motion.docx
